Citation Nr: 0732941	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-20 737	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified at a personal hearing at the RO in 
September 2005.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
and bilateral hearing loss in an April 1970 rating decision; 
it notified the veteran of that denial but he did not 
initiate an appeal. 

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate these claims, and does not raise a 
reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The rating decision of April 1970 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received since 
that decision to reopen the claims for service connection for 
a left knee disorder and bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in September 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the underlying service-
connection claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board observes that the RO correctly issued the September 
2004 VCAA notice letter prior to the December 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Thus, there is no timing error.   

The Board acknowledges, however, the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  But as new and material 
evidence has not been submitted to reopen the underlying 
claims (either the petitions to reopen or service connection 
on the merits), these downstream disability rating and 
effective date elements are moot, such that failure to 
provide this additional notice is harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
	
In any event, the Federal Circuit Court recently held that 
there is a presumption of prejudice due to a content error in 
VCAA notice.  However, this presumption has been rebutted 
through the veteran's statements and the VCAA notice 
provided.  Specifically, the veteran demonstrated his 
understanding of what was necessary to reopen his claims 
(i.e., new and material evidence) and to establish his 
underlying entitlement to service connection, such that any 
notice defect was cured by his actual knowledge.  See 
generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In addition, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims, and thus 
the essential fairness of the adjudication was not 
frustrated.  See id.        

Overall, even though VA, under Sanders, may have erred by not 
providing Dingess notice, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

In addition, with regard to new and material evidence, the 
September 2004 VCAA notice letter is compliant with the 
recent Court decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), since it sufficiently explained the bases of the 
prior denials (i.e., the deficiencies in the evidence when 
the claims were previously considered).  

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service medical records (SMRs), his VA treatment records 
dated from 2000 to 2005, his VA Vet Center records dated from 
2000 to 2004, and the reports of his several VA examinations.  
He has not provided authorization for any additional private 
medical records.  In addition, he was provided the 
opportunity to testify at a personal hearing before the RO.  

The veteran has requested a VA examination and opinion as to 
the underlying service connection claims on appeal.  However, 
the duty to provide a VA examination and opinion only applies 
to a claim to reopen a finally adjudicated decision if new 
and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is 
no new and material evidence to reopen the claims; hence, a 
remand for a VA examination and opinion is not warranted.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Analysis

The RO originally denied service connection for a left knee 
condition and bilateral hearing loss in an April 1970 rating 
decision.  The RO notified the veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO denied service connection for a left knee condition in 
the prior April 1970 rating decision because, although there 
was some intermittent treatment for chondromalacia of the 
left knee during service, upon post-service examination, 
there was no evidence of a then current left knee condition 
to suggest the condition noted during service had resulted in 
chronic residual disability.  As to the bilateral hearing 
loss claim, the RO denied service connection because both 
service and 
post-service medical records were unremarkable for evidence 
of bilateral hearing loss.  

The veteran filed a petition to reopen his claims for service 
connection for a left knee condition and bilateral hearing 
loss in August 2004.  Therefore, the amended regulations with 
respect to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of this evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior April 1970 rating 
decision consisted of the veteran's original claim 
application (VA Form 21-526e), his SMRs, and the report of a 
post-service VA examination.  

The additional evidence received since the April 1970 rating 
decision consists of personal statements from the veteran, a 
transcript of his September 2004 hearing testimony; his VA 
treatment records dated from 2000 to 2005, his VA Vet Center 
records dated from 2000 to 2004, the report of his October 
2000 VA examination, and a private treatment record not 
relevant to his claims at issue.

The Board finds that the veteran's personal statements and 
hearing testimony regarding the incurrence of a left knee 
condition and bilateral hearing loss during service are 
cumulative and redundant of evidence previously of record.  
Specifically, the veteran asserts that he was exposed to loud 
noise as a machinist's mate in the engine room aboard a naval 
destroyer during service, causing acoustic trauma and 
subsequent hearing loss.  SMRs that were previously reviewed 
already note that he was exposed to a high noise level in the 
engine room of a destroyer during service.  As to his left 
knee claim, he alleges, as he did before, that he sustained a 
left knee injury while marching in boot camp during service.  
These allegations are essentially cumulative of evidence of 
record at the time of the April 1970 rating decision.  
Cumulative or redundant evidence is not "new and material".  
38 C.F.R. § 3.156(a).  

The Board emphasizes that lay hearing testimony that is 
cumulative of previous contentions that were considered by 
the decision maker at the time of the prior disallowance of 
the claim is not "new" evidence.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Where, as here, the determinative 
issue is the medical diagnosis or etiology, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"); 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the April 1970 rating 
decision, it nonetheless is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  

Specifically, a private medical treatment letter dated in 
November 1992 and Vet Center records dated from 2000 to 2004 
do not address hearing loss or a left knee condition, and 
hence are not relevant to the claims on appeal.  Further, 
although the reports of VA audiology consultations dated in 
2000 diagnose the veteran with mild hearing loss between 2000 
and 4000 Hertz (so within the pertinent frequency range 
dictated by 38 C.F.R. § 3.385), there is no medical opinion 
linking this current hearing loss to engine room noise 
exposure during service 30 years earlier.  Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003); Hickson v. West, 11 
Vet. App. 374, 378 (1998).  In fact, VA treatment records 
also note some intercurrent occupational noise exposure since 
service, providing evidence against the underlying claim.  
Finally, the VA treatment records and the report of the 
October 2000 VA physical examination do not show any 
treatment for any current left knee condition as the veteran 
alleges, and thus are not material.

Simply stated, the records that indicate treatment for 
current hearing loss do not support a finding that any such 
disorder is related to military service 30 years earlier.  
The evidence therefore does not relate to an unestablished 
fact necessary to substantiate the claims, and thus does not 
raise a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a).     



Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for a left knee 
condition and bilateral hearing loss.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
claims for service connection for a left knee condition and 
bilateral hearing loss are not reopened.  The appeal is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


